Citation Nr: 1610739	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for major depressive disorder with social phobia.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2010, and November 2010 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, the instant claim for an increased rating for the Veteran's major depressive disorder was received on August 19, 2009.  The November 2009 rating decision on appeal continued a 50 percent rating.  In January 2010, the Veteran expressed disagreement with the November 2009 rating decision.  Subsequently, the September 2010 rating decision granted an increased (70 percent) rating for major depressive disorder, effective August 19, 2009.  The Veteran has not expressed satisfaction with the increased rating, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The November 2010 rating decision denied entitlement to a TDIU rating.  

In January 2014, the Board remanded this case for further development.  The case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were remanded by the Board for additional development in January 2015.  Specifically, the Board remanded these matters to schedule the Veteran for a Travel Board hearing before the Board.  The case has been returned to the Board prior to the completion of the remand directives set forth by the Board in the January 2015 decision.  The case must therefore be remanded so that the Veteran can be scheduled for a hearing before the Board as requested.  38 C.F.R. § 20.704 (2015); D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

After requesting clarification from the Veteran whether he would prefer a Travel Board or video conference hearing, the RO should take steps to schedule the Veteran for the requested hearing.  Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

